DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 21, 29, and 38 each require at least a device comprising: one or more processors; and memory in communication with the one or more processors, the memory having stored therein executable instructions that, when executed by the one or more processors, cause the one or more processors to control the device to perform operations comprising: receiving encoded data for a plurality of frames representing portions of a given frame of a video signal, the plurality of frames comprising first and second frames, the first frame comprising a first portion of the portions of the given frame of the video signal, and the second frame comprising the first portion and a second portion of the portions of the given frame of the video signal; decoding the plurality of frames, including: decoding the first frame; and decoding the second frame, wherein the decoding the second frame includes inter-frame prediction using the first frame; and presenting, for display, a reconstructed screen for the given frame of the video signal.

However, none of the prior arts disclose the first frame comprising a first portion of the portions of the given frame of the video signal, and the second frame comprising the first portion and a second portion of the portions of the given frame of the video signal; decoding the plurality of frames, including: decoding the first frame; and decoding the second frame, wherein the decoding the second frame includes inter-frame prediction using the first frame; and presenting, for display, a reconstructed screen for the given frame of the video signal in combination with the other features as stated in claims 21, 29, and 38. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Jared Walker/Primary Examiner, Art Unit 2426